Opinion op the Court by
Judge O’Rear
Reversing.
Appellant while a married woman executed a convey-, anee in 1889 to appellee of her interest in a tract of land in Jackson county for a consideration recited as paid. The deed, though joined in by her husband, was not acknowledged or recorded. The deed was void. (Sec. 507, Ky. Stats.; Sec. 2129, Ky. Stats.; Kennedy v. Ten Broeck, 11 Bush, 241; Lou., et al. Ry. Co. v. Stephens, 96 Ky., 401; Swafford v. Herd, 23 Rep., 1556; Wright v. Begley, 31 Rep., 53.)
Judgment reversed, and cause remanded for proceedings consistent herewith.